DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
The closest prior art is Bayliss, David Alan (U.S. Patent Application Publication No. 20140032557 A1, hereinafter referred to as Bayliss), which teaches
a method, comprising:
storing, by a computer-based system, first entity attributes for a first entity (see Bayliss para. 0042-0043: data records 102 correspond to entities and comprise attributes);
storing, by the computer-based system, second entity attributes for a second entity (see Bayliss para. 0042-0043: data records 102 correspond to entities and comprise attributes);
generating, by the computer-based system and based on an exact matching entity attribute between the first entity attributes and the second entity attributes, a (see Bayliss para. 0044, 0046, and Fig. 1A: a clustering process matches data records 102 based on an exact matching of a common attribute; in the illustrative example shown in Fig. 1A, the matched attribute is represented by the attribute identifier “A”);
loading, by the computer-based system, personally identifiable information for the first entity and the second entity (see Bayliss para. 0044: attribute identifier “A” corresponds to personally identifiable information such as last name);
calculating, by the computer-based system and based on the personally identifiable information (see Bayliss para. 0046: a match value is calculated based on the attribute value “A”), a node pair confidence score that indicates that the network cluster generated based on the exact matching entity attribute between the first node and the second node represent a same entity (see Bayliss para. 0049: a match value is calculated for each pair of records, and based on the match values, a linked pair of mutually preferred records is formed; Note: Bayliss’ match value corresponds to the claimed “node pair confidence score”) based upon a fuzzy matching (see Bayliss para. 0146: the matching process utilizes fuzzy matching); and
assigning, by the computer-based system, an identification to the first entity and the second entity (see Bayliss para. 0046 and Fig. 1A: data records 102 are assigned cluster identifications (IDs)).

Nickolov), which teaches
storing in a distributed file system (see Nickolov para. 0468-0469: content is made available by a distributed global storage system);
standardizing, by a computer-based system (see Nickolov para. 0467: content is standardized), first entity attributes and second entity attributes (see Nickolov para. 1203: entity attributes);
assigning, by a computer-based system, a global identification to a first entity and a second entity (see Nickolov para. 1200: global names are assigned to entities that are linked).

Another prior art reference relied upon is Orun et al. (U.S. Patent Application Publication No. 20190114354 A1, hereinafter referred to as Orun), which teaches
a fuzzy matching of a remainder of first entity attributes and second entity attributes (see Orun para. 0040: after applying exact matching to certain data elements, fuzzy matching is applied to match the remaining data elements; in the illustrative example given in para. 0040, exact matching is first performed on email address, and then fuzzy matching is applied to phone number).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
standardizing, by the computer-based system, the first entity attributes and the second entity attributes;
cleansing, by the computer-based system, the first entity attributes and the second entity attributes by removing a public shared internet protocol (IP) address from the first entity attributes and the second entity attributes;
generating, by the computer-based system and based on an exact matching entity attribute between the first entity attributes and the second entity attributes, a network cluster comprising a first node representing the first entity and a second node representing the second entity
calculating, by the computer-based system and based on the personally identifiable information, a node pair confidence score that indicates that the network cluster generated based on the exact matching entity attribute between the first node and the second node represent a same entity based upon a fuzzy matching of a remainder of individual attributes from the first entity and the second entity, wherein the individual attributes are weighted according to a respective importance and the fuzzy matching is based on a linear regression to calculate the node pair confidence score, wherein the node pair confidence score meets a threshold similarity score that indicates that the first entity and the second entity represent the same entity
(independent claim 1, and similar limitations of independent claims 8 and 15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163